               Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 1 of 23




 1   Pierce Bainbridge Beck Price & Hecht LLP
     John M. Pierce (SBN 250443)
 2   jpierce@piercebainbridge.com
     Brian J. Dunne (SBN 275689)
 3
     bdunne@piercebainbridge.com
 4   Kathryn Lee Boyd (SBN 189496)
     lboyd@piercebainbridge.com
 5   355 S. Grand Ave 44th Floor
     Los Angeles, California 90071
 6   Telephone: (213) 262-9333
 7   David L. Hecht (admitted pro hac vice)
 8   dhecht@piercebainbridge.com
     Melody L. McGowin (admitted pro hac vice)
 9   mmcgowin@piercebainbridge.com
     277 Park Ave. 45th Floor
10   New York, New York 10172
     Telephone: (212) 484-9866
11
     Attorneys for Plaintiff
12
                                 UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA

14
      Social Technologies LLC,
15                                               No. 18-cv-05945-VC (SK)
16             Plaintiff,
                                                 PLAINTIFF SOCIAL TECHNOLOGIES
17        v.                                     LLC’S OPPOSITION TO DEFENDANT
                                                 APPLE INC.’S MOTION FOR ATTORNEYS’
18    Apple Inc.,                                FEES
19             Defendant.
20
21
22
23
24
25
26
27
28              PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
                                    3:18-CV-05945-VC
                 Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 2 of 23




 1                                                     TABLE OF CONTENTS
 2   I.        INTRODUCTION ............................................................................................................... 1
 3   II.       FACTUAL BACKGROUND ............................................................................................. 2

 4             A.        Social Tech Files Its Intent-to-Use Application and Maintains Its
                         Application .............................................................................................................. 2
 5
               B.        Social Tech Asserts Its Federally Registered Trademark Against Apple ............... 3
 6             C.        Apple Engages In Wasteful Litigation Gamesmanship While Social Tech
                         Seeks To Limit Fees For Both Sides ....................................................................... 4
 7
     III.      LEGAL STANDARD ......................................................................................................... 5
 8
     IV.       ARGUMENT ...................................................................................................................... 6
 9             A.        Apple Is Not Entitled To Recover Its Attorneys’ Fees Because This Is Not
10                       An “Exceptional Case” ............................................................................................ 6
                         1.         Social Tech’s Claims Are Based In Sound Law and Facts ......................... 6
11
                         2.         Social Tech’s Litigation Conduct Was Reasonable, Especially In Light
12                                  of Apple’s Repeated Wasteful Litigation Tactics........................................ 9
13              B.       Apple’s Requested Fees Are Not Reasonable Because There Was Significant
                         Duplication of Effort By Apple’s Attorneys And Apple’s Time and Fee
14                       Expenditure Is Unsupported .................................................................................. 12
15              C.       Apple Is Not Entitled To Any Additional Discovery Regarding Fee Recovery, If
                         The Court Awards Any Fees ................................................................................. 15
16
                D.       The Court Should Exercise Its Discretion To Not Shift Fees To Social Tech, Or In
17                       The Least Should Stay Any Award of Fees Pending Social Tech’s Appeal of The
                         Summary Judgment Ruling ................................................................................... 17
18
     V. CONCLUSION ...................................................................................................................... 18
19
20
21
22
23
24
25
26
27                                                                         i
28                  PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
                                        3:18-CV-05945-VC
                 Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 3 of 23




 1                                                  TABLE OF AUTHORITIES
 2   Cases.                                                                                                                         Page(s)

 3   Amusement Art, LLC v. Life Is Beautiful, LLC,
       768 F. App’x 683 (9th Cir. 2019) ............................................................................................ 12
 4
     Brookfield Communications, Inc. v. West Coast Entm’t Corp.,
 5      174 F.3d 1052 (9th Cir. 1999) ................................................................................................... 7
 6
     Doe v. Trump,
 7      329 F.R.D. 262 (W.D. Wash. 2018) ........................................................................................ 14

 8   Elem Indian Colony of Pomo Indians of the Sulphur Bank Rancheria v. Ceiba
        Legal, LLP,
 9      230 F. Supp. 3d 1146 (N.D. Cal. 2017) ................................................................................... 12
10   Emonster KK.et al. v. Apple Inc.,
11     No. 3:17-cv-05986-RS (N.D. Cal. Oct. 18, 2017) ..................................................................... 1

12   Express LLC v. Forever 21,
        No. CV0904514ODWVBKX, 2010 WL 11512410 (C.D. Cal. Nov. 15, 2010) ................. 5, 12
13
     Insituform Techs., LLC v. Cosmic TopHat, LLC,
14       959 F. Supp. 2d 1335 (N.D. Ga. 2013).................................................................................... 16
15   Int’l Inst. of Mgmt. v. Org. for Econ. Cooperation & Dev.,
         No. 218CV01748JCMGWF, 2019 WL 5578485 (D. Nev. Oct. 29, 2019) ............................. 14
16

17   Ketab Corp. v. Mesriani & Assocs., P.C.,
        734 F. App'x 401 (9th Cir. 2018) ...................................................................................... 12, 13
18
     Malletier v. Apex Creative Intern. Corp.,
19      687 F. Supp. 2d 347 (S.D.N.Y. 2010) ..................................................................................... 13
20   Octane Fitness, LLC v. Icon Health & Fitness, Inc.,
        572 U.S. 545 (2014) .................................................................................................................. 5
21
     Planetary Motion, Inc. v. Techsplosion, Inc.,
22
        261 F.3d 1188 (11th Cir. 2001) ................................................................................................. 7
23
     Protection One Alarm Monitoring, Inc. v. Executive Protection One Security
24      Service, LLC,
        552 F.Supp. 2d 201 (E.D.N.Y. 2008) ...................................................................................... 13
25
     Scholastic, Inc. v. Stouffer,
26      246 F. Supp. 2d 355 (S.D.N.Y. 2003) ..................................................................................... 17
27                                                                       ii
28                 PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
                                       3:18-CV-05945-VC
                  Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 4 of 23




 1   Subramanian v. QAD Inc.,
        No. C 06-3050 VRW, 2008 WL 11387036 (N.D. Cal. Nov. 20, 2008) .................................... 9
 2
     Statutes
 3
     15 U.S.C. § 1117(a) ............................................................................................................. 5, 12, 13
 4

 5   Other Authorities

 6   Fed. R. Civ. P. 5(a) .......................................................................................................................... 1

 7   L.R. 5-1 ............................................................................................................................................ 1

 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27                                                                             iii
28                  PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEYS’ FEES
                                        3:18-CV-05945-VC
              Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 5 of 23




 1   I.     INTRODUCTION
 2          Plaintiff Social Technologies LLC (“Social Tech”) brought this lawsuit against Defendant
 3
     Apple Inc. (“Apple”) for trademark infringement for the simple reason that Apple knowingly
 4
     usurped Social Tech’s trademark, an intent-to-use version of which was publicly on file years
 5
     before Apple ever sought to use the Memoji mark—which Apple sought to purchase from Social
 6
 7   Tech through a third-party agent. Apple’s Motion for Fees is nothing more than an attempt by one

 8   of the largest and most valuable companies in the world to snuff out a small business that tried to

 9   assert its rights – and intends to continue to assert its rights to appeal. Apple knows full well that
10   Social Tech, which already devoted the full extent of its limited resources to asserting its
11
     intellectual property in this case, cannot afford to pay Apple’s fees—in fact, it would bankrupt the
12
     company, thereby obviating any further challenge.
13
            In its Motion, Apple proclaims that this is an exceptional case but fails to provide a single
14
15   example of any similar case that was found to be exceptional. In fact, there is nothing exceptional

16   about a trademark infringement lawsuit based upon a federally registered mark, as here. This

17   Court did not find that inequitable conduct occurred, or the mark was obtained through fraud, and
18   Social Tech never engaged in the type of exceptional behavior laid out in Apple’s cases (i.e. lying
19
     to the court, disregarding court rulings, failing to offer any evidence to prove any claim). Rather,
20
     Social Tech followed the rules of the U.S. Patent and Trademark Office (“PTO”) to obtain its
21
     mark. Assertion of such a mark against Apple is routine—not exceptional. Not even one year
22
23   before Social Tech filed the instant litigation, another company with a registered trademark sued

24   Apple for its infringing use of its Animoji trademark. Emonster KK.et al. v. Apple Inc., No. 3:17-
25   cv-05986-RS (N.D. Cal. Oct. 18, 2017).
26
27                                                     1
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
              Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 6 of 23




 1          This case is simply not one for a punitive award of attorneys’ fees. Social Tech’s claims
 2   here were reasonably asserted, and Social Tech pursued this lawsuit in an efficient and reasonable
 3
     fashion. The fact that Apple prevailed on its motion for summary judgment does not and should
 4
     not make this an “exceptional” case for the purposes of imposing millions of dollars in attorneys’
 5
     fees on Social Tech.
 6
 7   II.    FACTUAL BACKGROUND

 8          A.      Social Tech Files Its Intent-to-Use Application and Maintains Its Application

 9          In 2015, Samuel Bonet and Robert Long, the co-founders of Social Tech, began developing
10   an app that would allow users to send their actual facial expressions in messages. Dkt. 115-2 at
11
     Declaration of David L. Hecht (“Hecht Decl.”) ¶ 2, Ex. A at 181:14-182:11. They decided to call
12
     their app MEMOJI and, on April 1, 2016, Social Tech filed an intent-to-use application for
13
     MEMOJI with the PTO.        Dkt. 115-3 at APL-STECH_00000170-175.            The trademark was
14
15   published for opposition on December 5, 2017. Id. at APL-STECH_00000214. On January 30,

16   2018, the PTO sent a notice of allowance. Id. at APL-STECH_00000215-16. Despite Apple’s

17   bald assertion that Social Tech’s intent-to-use application was “dormant,” on March 21, 2018,
18   Social Tech filed for an extension of time to file a Statement of Use with the PTO, which was
19
     approved on March 23, 2018. Id. at APL-STECH_00000217-20, 225.
20
            Social Tech secured an influx of funds to be able to develop its MEMOJI app, and Social
21
     Tech’s president took steps to finish its app, including discussing the app technology and
22
23   development with Social Tech’s contracted app developer. Dkt. 132-2 at 29:12-22; 132:15-134:2;

24   Hecht Decl. ¶ 2 Ex. 1at 132:13-134:18. Social Tech took these steps before ever hearing about
25   Apple’s Memoji operating system software feature, which was not announced until June 2018.
26
27                                                   2
28            PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                  3:18-CV-05945-VC
              Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 7 of 23




 1          Meanwhile, Apple was at work on the new version of its mobile operating system, iOS,
 2   and was deciding upon a name to call its new personalized Animoji feature. Dkt. 115-19 at 147:8-
 3
     15. Apple hired an agent to contact each of Social Tech and Lucky Bunny regarding their
 4
     perceived rights in the Memoji mark. See Dkt. 32 ¶¶ 32-33. On May 21, 2019, the Apple agent
 5
     left a voicemail for Mr. Bonet, one of Social Tech’s co-founders. Dkt. 115-7 at 136:10-138:21.
 6
 7   When Mr. Bonet returned the call, the agent did not identify himself or the company he

 8   represented. Id. The Apple agent asked Mr. Bonet if Social Tech would be willing to sell its rights

 9   to the MEMOJI mark, and Mr. Bonet responded that Social Tech was not interested in selling
10   them. Id.; see also Dkt. 32 ¶ 33.
11
            On June 28, 2018, Social Tech released its MEMOJI app on the Google Play Store for
12
     public consumption. Dkt. No. 115-7 at 202:11-13; 213:15-24. On June 30, 2018, Social Tech
13
     filed its statement of use.1 Dkt. No. 115-3 at APL-STECH_00000228-29. On September 18, 2018,
14
15   Social Tech was granted a registered trademark in the MEMOJI mark.                    Id. at APL-

16   STECH_00000248.

17          B.      Social Tech Asserts Its Federally Registered Trademark Against Apple
18          Apple announced its Memoji operating system software feature during on June 4, 2018.
19
     Dkt. 16-1 at 2. On June 13, 2018, Social Tech, through counsel, sent a letter to Apple re-affirming
20
     Social Tech’s intention to proceed with its MEMOJI app and trademark application. Dkt. 115-21
21
     at 2. On June 14, 2018, counsel for Apple responded, stating that it believed it had superior rights
22
23   in light of its purchase from Lucky Bunny. Dkt. 115-22. On June 22, 2018, Social Tech again

24
     1
25     While Social Tech had discovered an app by Lucky Bunny LLC, Social Tech determined that
     the app had been abandoned just like its trademark application. Dkt. 115-13 at 100:8-19;
26   138:10-139:14; 178:11-179:24. The Court did not make any finding regarding Lucky Bunny’s
     purported rights.
27                                                    3
28               PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                     3:18-CV-05945-VC
              Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 8 of 23




 1   told Apple, through counsel, that it believed it had superior rights through its intent-to-use
 2   application and that Social Tech would be releasing its planned MEMOJI app in short order. Dkt.
 3
     115-23. Social Tech filed the instant action against Apple on September 27, 2018. Dkt. 1.
 4
            C.      Apple Engages In Wasteful Litigation Gamesmanship While Social Tech
 5                  Seeks To Limit Fees For Both Sides
 6          Since the beginning of this litigation, Social Tech has sought to limit fees and streamline
 7
     discovery, motion practice, and post-judgment activities. Apple, on the other hand, has engaged
 8
     in gamesmanship that has only increased its own fees as well as Social Tech’s.
 9
            Social Tech changed counsel in the beginning of 2019. Dkt. No. 51. Apple attempts to
10
11   paint Social Tech’s shift in strategy regarding bifurcation as a violation of a purported agreement.

12   Social Tech’s litigation strategy is not controlled by Apple, nor did Social Tech’s raising of the

13   bifurcation issue during the hearing with Court cause Apple to incur any additional fees—as noted
14   by the Court, the total hearing time was ten minutes. Dkt. No. 50.
15
            Social Tech worked to ensure that it limited the discovery it sought in this action. Social
16
     Tech took only depositions of Apple 30(b)(6) designees and one Lucky Bunny 30(b)(6) designee.
17
     At the end of discovery, however, instead of negotiating in good faith regarding the document
18

19   categories Social Tech sought, Apple forced Social Tech to file an emergency filing with the Court.

20   Dkt. No. 87.

21          Five days after Social Tech served its expert reports, Apple raised an issue with the
22
     protective order, which Social Tech explained was inadvertent. (Hecht Decl. ¶ 3 Ex. 2 at 1.) Social
23
     Tech complied with every Apple request to destroy the limited confidential information that was
24
     shared with experts, provide a list of dates and exact information that was provided to each expert,
25
     and send all additional information Apple requested. Despite Social Tech’s cooperation with
26
27                                                    4
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
              Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 9 of 23




 1   Apple’s requests and the limited information that was provided to limited individuals that had
 2   already agreed to be bound by the terms of the protective order, Apple instead sought to force
 3
     Social Tech to withdraw its expert reports. (Hecht Decl. ¶ 4 Ex. 3 at 1.) Apple further forced
 4
     Social Tech to draft a joint letter to the Court, which Apple ultimately did not file. (Hecht Decl. ¶
 5
     5 Ex. 4 at 1.)
 6
 7           Social Tech’s claims and actions in this litigation have been reasonable and do not qualify

 8   as “exceptional.”

 9   III.    LEGAL STANDARD
10           The award of reasonable attorney fees under section 1117(a) requires the Court to examine
11
     the “totality of the circumstances” to determine if the assertion of the claims by Social Tech against
12
     Apple was “exceptional.” “[T]he exceptional case requirement must be construed narrowly.”
13
     Express LLC v. Forever 21, No. CV0904514ODWVBKX, 2010 WL 11512410, at *3 (C.D. Cal.
14
15   Nov. 15, 2010) (An exceptional case is one where “plaintiff's claims are either ‘groundless,

16   unreasonable, vexatious, or pursued in bad faith.’”). “Exceptional” means a case “that stands out

17   from others with respect to the substantive strength of a party’s litigating position (considering
18   both the governing law and the facts of the case) or the unreasonable manner in which the case
19
     was litigated.” Octane Fitness, LLC v. Icon Health & Fitness, Inc., 572 U.S. 545, 554 (2014).
20
     Here, the Court should deny Apple’s motion; this case has no exceptional characteristics from any
21
     other federally registered trademark infringement dispute and does not stand out from other cases.
22
23   The profit motives of the plaintiffs to acquire and enforce its trademarks is not remarkable from

24   any other trademark holder. Furthermore, Social Tech litigated it in a reasonable and efficient
25   manner and its rights to appeal are intact.
26
27                                                     5
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 10 of 23




 1          Accordingly, attorney’s fees are unwarranted and indeed would act to chill Plaintiffs’ valid
 2   procedural and substantive rights.
 3
     IV.    ARGUMENT
 4
            A.      Apple Is Not Entitled To Recover Its Attorneys’ Fees Because This Is Not An
 5                  “Exceptional Case”
 6                  1.      Social Tech’s Claims Are Based In Sound Law and Facts
 7
            The Court’s decision was not based on exceptional facts. It ruled solely that Social Tech’s
 8
     federally registered trademark was insufficient to establish that its submitted statement of use
 9
     demonstrated bona fide use. It did not rule that Social Tech had procured its registration
10
11   fraudulently, as Apple argued. The Court made no determination regarding Apple’s tacking

12   arguments.   Nor did the Court make any arguments regarding Social Tech’s likelihood of

13   confusion evidence. Further, the Court did not take issue with Social Tech’s initial intent-to-use
14   application or any other aspect of Social Tech’s registration process. Therefore, the sole basis for
15
     this Court’s summary judgment opinion regarding Social Tech’s federal registration was a fact-
16
     intensive determination with the Court finding, for example, that Social Tech’s app was
17
     “malfunctioning” and “defective” and that Social Tech released its app for the sole reason to
18

19   reserve its mark. Dkt. No. 142 at 3-5. While Social Tech’s app may have been “basic,” the

20   existence of bugs on certain phones that require updates or improvements does not signify that the

21   app was not working or not bona fide. In fact, Apple itself expects all app developers to regularly
22
     roll out updates to maintain functionality. See Hecht Decl. ¶ 5 Ex. 5 at 2 (stating that for apps on
23
     the Apple App Store, developers “should update [their] app to ensure it remains functional and
24
     engaging to new and existing customers.”)
25
26
27                                                    6
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 11 of 23




 1           The Court also did not take into account that the determination of whether a use in
 2   commerce is bona fide is a “totality of the circumstances” analysis. Brookfield Communications,
 3
     Inc. v. West Coast Entm’t Corp., 174 F.3d 1052 (9th Cir. 1999) (“trademark rights can vest even
 4
     before any goods or services are actually sold if ‘the totality of [one’s] prior actions, taken together,
 5
     [can] establish a right to use the trademark.’”); see also Planetary Motion, Inc. v. Techsplosion,
 6
 7   Inc., 261 F.3d 1188, 1196 (11th Cir. 2001) (finding bona fide use in commerce where plaintiff

 8   made its free software available to end users via the Internet and broadly used the mark in a non-

 9   sporadic way). Instead of looking to all the activity leading up to and including the release of the
10   first version of Social Tech’s MEMOJI app, the Court focused solely on a few lines of a few emails
11
     during a short time period just before and after the app’s release. However, Social Tech’s
12
     marketing activities, including its Facebook page and website, remained active. Such findings
13
     raise issues of law that will be heard on appeal, as is Social Tech’s right.
14
15           Social Tech’s actions relevant to the totality of the circumstances analysis indicate that its

16   use was bona fide as a matter of law which the appeals court will review. Specifically, Social

17   Tech rejected a discussion with an anonymous prospective purchaser; Social Tech’s president and
18   contracted app developer discussed technology for the app and exchanged communications about
19
     it prior to any announcement by Apple; and Social Tech extended its time period to file its
20
     statement of use all within weeks of Social Tech’s developers writing the code for the MEMOJI
21
     app and prior to Apple’s announcement of its Memoji software feature. That is in addition to the
22
23   previous work and investments Social Tech had already made into its product and brand

24   development. The fact-intensive question of bona fide use is much closer than Apple argues.
25   However, the Court’s decision leaves intent-to-use applicants in a difficult situation when a much
26
     larger company swoops in to use their intended mark – either the applicant continues on the same
27                                                      7
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 12 of 23




 1   timeline and be accused of laches or estoppel or the applicant speeds up development to get a
 2   “basic but functioning” product to market in part to protect their rights and be accused of failing
 3
     to have bona fide use. Further demonstrating that this case is not “exceptional,” the Court did not
 4
     find, as Apple argued, that Social Tech procured its registration fraudulently – only that Social
 5
     Tech’s use was not bona fide, which is a close factual question.
 6
 7          Social Tech’s common law claims were also soundly based in facts and law. As Social

 8   Tech detailed at summary judgment, Christopher Anthony explained in detail with documentary

 9   proof that he continued to work to get his app back onto the Apple App Store. See Dkt. No. 115
10   at 3-4. While Social Tech initially believed Christopher Anthony had no rights to the Memoji
11
     mark, upon further inspection, including the documentary evidence he provided after his Motion
12
     to Intervene was decided, Social Tech determined that Mr. Anthony had maintained his common
13
     law rights. Apple itself felt the need to further investigate Mr. Anthony’s compelling documentary
14
15   evidence by seeking to subpoena the developers with whom Mr. Anthony corresponded regarding

16   his app. See Dkt. No. 160-4 at 6-7. Here, again, Social Tech’s common law claims are closer than

17   Apple portrays in its Motion, and are worthy of the review which they will receive on appeal.
18          In any event, if Social Tech’s claims were as weak as Apple claims—which they were not,
19
     Apple could have made a motion to dismiss the action or for summary judgment far earlier and
20
     prior to any depositions being taken, avoiding much of the attorneys’ fees Apple’s counsel
21
     charged.2 Apple chose not to do so.
22
23
24
25
26   2
      As discussed below, Social Tech cannot determine the amount of fees that could have been
     saved because Apple has failed to submit sufficient timekeeping records.
27                                                   8
28            PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                  3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 13 of 23




 1                  2.      Social Tech’s Litigation Conduct Was Reasonable, Especially In Light
                            of Apple’s Repeated Wasteful Litigation Tactics
 2
            Social Tech’s litigation conduct here was also unexceptional. Social Tech endeavored to
 3
 4   litigate this case as efficiently as possible. For example, when Apple made clear that its designated

 5   30(b)(6) witnesses would not be available until well after the close of fact discovery, Social Tech
 6   negotiated with Apple to extend the time for depositions. Similarly, Social Tech repeatedly
 7
     attempted to negotiate a fact and expert deposition schedule that would minimize travel time for
 8
     all parties. Social Tech took only three Apple party depositions in this case despite initially
 9
     determining more fact witnesses would have relevant information, a 30(b)(6) deposition that was
10
11   spread between several Apple designees, the head of Apple’s trademark department involved with

12   the decisions regarding the Memoji name (also a 30(b)(6) designee), and the Apple employee in

13   charge of marketing of the Apple Memoji software feature (again, a 30(b)(6) designee). Social
14   Tech litigated this case efficiently because, as a very small business, it had limited means but still
15
     valued its intellectual property. While Apple would have preferred to not be sued, Social Tech did
16
     nothing unreasonable to drive up the cost of this litigation for either party.
17
            Moreover, Social Tech did not engage in unnecessary motion practice – only seeking
18

19   Apple’s cooperation on discovery matters that Apple withheld until after the close of fact

20   discovery, which required Social Tech to see court intervention. See Dkt. 93 at 1-2. The case

21   cited by Apple to support its position is also inapposite as it applies to a party’s requests for fees
22
     in connection with cross discovery motions where the court found no substantial justification for
23
     failure to adequately respond to discovery requests and “convolution” of discovery requests—not
24
     a motion dealing with exceptionality under the Lanham Act. Subramanian v. QAD Inc., No. C 06-
25
     3050 VRW, 2008 WL 11387036, at *2 (N.D. Cal. Nov. 20, 2008).
26
27                                                     9
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 14 of 23




 1          Apple bizarrely faults Social Tech for not producing information not in Social Tech’s
 2   possession, custody, or control. As Social Tech clearly explained early in the discovery process,
 3
     it lost access to download information. (Hecht Decl. ¶ 7 Ex. 6 at 1.) Social Tech did, in fact,
 4
     produce all information in its possession, custody, and control relating to downloads of Social
 5
     Tech’s app.
 6
 7          Apple also wrongly argues that Social Tech did not oppose Apple’s tacking arguments. In

 8   fact, Social Tech’s opening motion for summary judgment was focused on Apple’s weak tacking

 9   argument. Dkt. No. 115 at 11-21. Social Tech again opposed Apple’s reliance on its purchase
10   from a third-party in Social Tech’s opposition brief. Dkt. No. 132 at 9-11.
11
            Similarly, Apple projects a revisionist history of documents Social Tech produced in this
12
     litigation. Social Tech did not claw back any documents during this litigation. While Social Tech
13
     did make a reproduction of documents on May 28, 2019 due to a mismatch of Bates in its document
14
15   storage system, as Apple concedes, Social Tech made additional productions only ten days later

16   that included more documents, including any documents about which Apple complains in its

17   Motion and supporting declaration. Dkt. 162-1 ¶¶ 56-58.
18          Apple also attempts to fault Social Tech for the parties’ inability to agree on a filing relating
19
     to Social Tech’s declaratory judgment claim. While Social Tech would have preferred a joint
20
     filing, Apple disagreed with Social Tech’s approach and understanding of the law, and the parties
21
     could not come to an agreement regarding the language. Therefore, Social Tech informed Apple
22
23   that a joint filing was unnecessary under the Court’s order. Dkt. No. 162-14. Apple chose to file

24   its own additional letter despite having no requirement to do so. Dkt. No. 152. There is nothing
25   remarkable about this enforcement of Social Tech’s registered trademark rights.
26
27                                                     10
28            PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                  3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 15 of 23




 1          Apple’s projection of a fiction regarding the protective order issue in this action is belied
 2   by the testimony in this case. While Apple conclusorily states that “Social Tech waited too long
 3
     to retain [its] experts,” that is a blatant misrepresentation of the facts of this case and contrary to
 4
     the information Social Tech provided to Apple. (Hecht Decl. ¶ 8 Ex. 7 at 1; Hecht Decl. ¶ 9 Ex. 8
 5
     at 18:4-7.) Both of Social Tech’s experts were retained in early June 2019. Id. As demonstrated
 6
 7   by the signed protective orders in Apple’s possession and the negotiated stipulation, Social Tech’s

 8   oversight regarding the protective order’s notice period was inadvertent. Instead of negotiating in

 9   good faith, however, Apple attempted to use the protective order as a litigation strategy to silence
10   Social Tech’s experts and forced Social Tech to prepare briefing regarding the inadvertent and
11
     harmless oversight and then ultimately did not file the joint letter it threatened. (Ex. 5 at 1.) To
12
     the extent Apple determined that a fee motion was necessary, it could have filed the joint letter it
13
     threatened. Instead, Apple and Social Tech reached a stipulated agreement. Unlike the violation
14
15   discussed in LifeScan Scotland, Ltd. v. Shasta Techs., LLC, Social Tech did not reveal any

16   confidential information to companies outside of the litigation, and certainly not to any person

17   with whom Apple has a business relationship, nor did Apple file any motion related to any
18   protective order issue. No. 11-CV-04494-WHO, 2013 WL 5949629, at *1 (N.D. Cal. Nov. 6,
19
     2013). In fact, Apple did not object to either of Social Tech’s experts.
20
            Social Tech’s response to Apple’s argument at the summary judgment hearing that Social
21
     Tech did not respond to arguments regarding Chris Anthony’s common law rights was also proper
22
23   and supported by law. Dkt. No. 139. That the Court disagreed with Social Tech’s interpretation

24   of the law does not make Social Tech’s actions unreasonable.
25          Finally, Apple’s complaints regarding social media posts by Social Tech strain reason.
26
     Apple does not dispute that it is a larger company—nor can it. Nor can Apple believably argue
27                                                     11
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 16 of 23




 1   that the “basis for litigation” was solely a “marketing effort.” Apple disregards that Social Tech
 2   is the only party in this litigation with a federally registered trademark, and Apple disregards its
 3
     own history of trademark infringement under quite similar circumstances. While this Court has
 4
     determined that Social Tech’s statement of use was invalid, Social Tech has filed an appeal and
 5
     respectfully contends that this Court’s summary judgment determination was incorrect.
 6
 7          Social Tech’s litigation does not approach unreasonableness or impropriety envisioned by

 8   the legal standard. The cases cited by Apple demonstrate that Courts require unreasonable

 9   conduct. Elem Indian Colony of Pomo Indians of the Sulphur Bank Rancheria v. Ceiba Legal,
10   LLP, 230 F. Supp. 3d 1146, 1150–51 (N.D. Cal. 2017) (finding exceptionally unreasonable
11
     conduct where counsel acted “evasively and disingenuously before the Court” and bringing claims
12
     previously addressed in a related litigation); Amusement Art, LLC v. Life Is Beautiful, LLC, 768 F.
13
     App’x 683, 687 (9th Cir. 2019) (“The claims for registered marks were ‘exceptional’ because the
14
15   registrations were procured fraudulently”); Ketab Corp. v. Mesriani & Assocs., P.C., 734 F. App'x

16   401, 409 (9th Cir. 2018) (affirming fee award where party “realleged claims that the court had

17   dismissed with prejudice without seeking the court’s permission and failed to comply with local
18   meet and confer rules” in addition to other factors); Express LLC v. Forever 21, No.
19
     CV0904514ODWVBKX, 2010 WL 11512410, at *4 (C.D. Cal. Nov. 15, 2010) (finding
20
     exceptionality where “Plaintiff failed to provide direct evidence of secondary meaning to support
21
     its claim that Defendants infringed on Plaintiff’s trade dress” but rejecting exceptionality argument
22
23   where Plaintiff had evidentiary support for two of five claims.).

24          B.      Apple’s Requested Fees Are Not Reasonable Because There Was Significant
                    Duplication of Effort By Apple’s Attorneys And Apple’s Time and Fee
25                  Expenditure Is Unsupported
26
27                                                    12
28               PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                     3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 17 of 23




 1          In the event the Court concludes that Apple is entitled to an award of attorney fees in this
 2   case, then the Court must determine whether the amount requested is reasonable. See 15 U.S.C. §
 3
     1117(a); Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). A fee applicant “should make a good-
 4
     faith effort to exclude . . . hours that are excessive, redundant, or otherwise unnecessary.” Hensley,
 5
     461 U.S. at 434. The party seeking attorneys’ fees bears the burden of producing evidence
 6
 7   supporting the hours worked and a reasonable rate; the district court may reduce the award

 8   accordingly if insufficient evidence is produced.       Id.   The district court may also exclude

 9   compensation for time that was “not reasonably expended” in the case. Id. at 434 (court may deny
10   compensation for “hours that are excessive, redundant, or otherwise unnecessary”). While Apple
11
     may have paid the fees documented in support of this motion, the Court may reduce any award
12
     where hours expended were not justified. See Malletier v. Apex Creative Intern. Corp., 687 F.
13
     Supp. 2d 347, 363 (S.D.N.Y. 2010) (imposing a 15% across-the-board reduction in the hours
14
15   sought); Protection One Alarm Monitoring, Inc. v. Executive Protection One Security Service,

16   LLC, 552 F.Supp. 2d 201, 209 (E.D.N.Y. 2008) (imposing a 30% reduction in hours sought due to

17   “vague entries and some duplicative and excessive work”).
18          Here, even if the Court was to award fees (which it should not because the case is not
19
     exceptional) the billing records submitted by Apple demonstrate that the amount requested should
20
     be substantially reduced. As an initial matter, Apple failed to produce billing records that would
21
     allow Social Tech to properly analyze the time spent for each task by each attorney or to identify
22
23   the work done by Apple’s attorneys and whether it was reasonable or unreasonable. As Apple

24   bears the burden of demonstrating that the over 3,000 hours of legal fees it seeks to charge to
25   Social Tech are reasonable, Apple’s Motion should fail on its face. Even so, there are at least
26
     apparent instances where it appears that Apple’s attorneys had significant duplication of effort:
27                                                    13
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
     Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 18 of 23




 1     •   Apple had multiple attorneys attend most depositions and had duplication of effort
 2         in preparation. Social Tech should not have to foot the bill for the duplication of
 3
           time spent attending depositions, any travel time, and preparation for multiple
 4
           attorneys. Due to the lack of detail regarding the billing produced, Social Tech
 5
           cannot estimate the amount of duplication.
 6
 7     •   Apple includes multiple paralegals in its request for fees; however, Apple “has

 8         provided no evidence of the prevailing market rate for paralegal . . . services.” Int’l

 9         Inst. of Mgmt. v. Org. for Econ. Cooperation & Dev., No. 218CV01748JCMGWF,
10
           2019 WL 5578485, at *7 (D. Nev. Oct. 29, 2019).
11
       •   Apple had several attorneys attend the oral arguments and court conferences,
12
           including the settlement conference, in this case and had duplication of effort in
13
14         preparation. Social Tech should not have to foot the bill for the duplication of time

15         spent attending oral arguments, any travel time, and preparation for multiple

16         attorneys. Due to the lack of detail regarding the billing produced, Social Tech
17         cannot estimate the amount of duplication. However, by example, three partner-
18
           level attorneys attended the summary judgment hearing.            The argument was
19
           handled entirely by Ms. Cendali who also billed to preparing for and arguing the
20
           motions. It is unreasonable for three partner-level attorneys to double bill this work
21
22         when only one argued the motion.

23     •   Apple also states that it used contract attorneys from a third-party vendor to review
24         documents, including “redactions of . . . irrelevant information.” Cendali Decl. ¶
25
           8. Redactions of “irrelevant information” on otherwise responsive documents is
26
           generally improper. Doe v. Trump, 329 F.R.D. 262, 275 (W.D. Wash. 2018)
27                                           14
28    PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                          3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 19 of 23




 1                  (“Redaction is generally an inappropriate tool for excluding information that a party
 2                  considers to be irrelevant or nonresponsive from documents that are otherwise
 3
                    responsive to a discovery request.” (collecting cases)). Further, based on the
 4
                    number of documents produced by Apple in this litigation—414 in total, most of
 5
                    which were publicly available or duplicative, the cost of the contract attorneys
 6
 7                  demonstrates a high level of duplication in effort and/or wastefulness. Again,

 8                  Apple failed to produce sufficient detail regarding the hourly work performed by

 9                  these contract attorneys, and therefore, Social Tech is unable to fully analyze the
10                  claimed fees.
11
            Based on the foregoing, any award of fees to Apple should be reduced significantly to meet
12
     the standard of “reasonable.” Apple itself already felt the need to discount the number of hours it
13
     charged in this action, demonstrating an apparent acknowledgement that duplication and
14
15   wastefulness occurred. Social Tech is unable to quantify the amount of “excessive, redundant, or

16   otherwise unnecessary” fees included in Apple’s motion simply because Apple has failed to

17   provide the requisite information to perform that analysis. However, as demonstrated above and
18   in the supporting documents to Apple’s Motion, the fees should be greatly reduced or denied in
19
     their entirety as unsupported and unsatisfactorily summarily presented. Even the case cited by
20
     Apple demonstrates the excessiveness of Apple’s fees. Compared to the approximately 3,000
21
     hours billed by Apple’s counsel, the counsel in Cairns v. Franklin Mint Co. billed nearly 11,000
22
23   hours for similar fees. 115 F. Supp. 2d 1185 (C.D. Cal 2000).

24          C.      Apple Is Not Entitled To Any Additional Discovery Regarding Fee Recovery,
                    If The Court Awards Any Fees
25
26
27                                                   15
28            PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                  3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 20 of 23




 1          Apple’s brief reference to additional discovery into potential “other sources available to
 2   satisfy a judgment” is an unwarranted fishing expedition. Social Tech is a limited liability
 3
     company, which means that each member is “veiled from personal liability for the debts of the
 4
     separately maintained LLC entity.” Insituform Techs., LLC v. Cosmic TopHat, LLC, 959 F. Supp.
 5
     2d 1335, 1345 (N.D. Ga. 2013) (citing Bonner v. Brunson, 585 S.E.2d 917, 918 (Ga. Ct. App.
 6
 7   2003)) (internal quotations omitted). Even if Apple could show that it is entitled to pierce the veil

 8   of the LLC form, which it cannot, any additional discovery into the members of the LLC would

 9   be wasteful and duplicative. As Apple is aware through background research and depositions
10   Apple noticed and took, the two members of the Social Tech limited liability company do not have
11
     additional source of funding that could even approach the enormous amount Apple’s attorneys
12
     billed and seek to charge to Social Tech. (Hecht Decl. ¶ 10 Ex. 9 at 13:4-15; Hecht Decl. ¶ 11 Ex.
13
     10 at 15:8-21). Apple’s 30(b)(6) witness referred to Social Tech’s members’ occupation as a
14
15   reason that Social Tech could not be developing its planned applications. (Hecht Decl. ¶ 12 Ex.

16   11 at 156:6-22 (“Based on the investigations, it did not seem like there was a focused developer

17   entity that was working on this that you’re—one of the clients was in the hospitality business.”))
18          Apple’s own argument indicates its belief that Social Tech itself does not have the seven-
19
     figure award Apple seeks in fees because Apple makes a baseless claim that it is entitled to
20
     discovery regarding possible “litigation funders.”3 The only case Apple cites for this proposition
21
     is inapposite to the present action. In Stan Lee Media, Inc. v. Walt Disney Co., the court in the
22
23   District of Colorado determined that discovery into an entity funding a litigation for the party

24
     3
25     This is not Apple’s first attempt to improperly discover information regarding possible
     litigation funding in this action. As just another example of Apple’s wasteful litigation tactics,
26   Apple pressed Social Tech for any funding information, discovery which the Northern District of
     California does not require and has found to be improper. Hecht Decl. ¶ 13 Ex. 12 at 2.
27                                                    16
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
              Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 21 of 23




 1   found liable for attorneys’ fees was appropriate where: i) the funding entity was related to the
 2   liable party at least because the managing member of the funding entity was the registered agent
 3
     for the party found liable for attorneys’ fees; ii) the funding entity “ha[d] no activities other than
 4
     funding [the party’s] litigation;” iii) the funding entity “essentially had the ability to direct and
 5
     control [the party’s] litigations;” and iv) the funding entity and the party liable for fees were parties
 6
 7   to a litigation funding agreement. No. 12-CV-02663-WJM-KMT, 2015 WL 5210655, at *2 (D.

 8   Colo. Sept. 8, 2015). No such funding relationship exists in the present action. (Bonet Decl. ¶ 8.)

 9           D.      The Court Should Exercise Its Discretion To Not Shift Fees To Social Tech,
                     Or In The Least Should Stay Any Award of Fees Pending Social Tech’s
10                   Appeal of The Summary Judgment Ruling
11
             Mr. Bonet and Mr. Long are the sole members of Social Tech, which was founded in 2015.
12
     (Ex. 9 at 53:15-54:14.) Social Tech has never succeeded in turning a profit through its various
13
     ventures. Id. In 2020, Social Tech has generated no revenue to date. (Bonet Decl. ¶ 5.) Other
14
15   than their work for Social Tech in creating and maintaining all of Social Tech’s apps, merchandise,

16   and other products, Mr. Bonet is a full-time bartender (Ex. 9 at 13:4-15) and Mr. Long is

17   independently involved in music and tech ventures (Ex. 10 at 15:8-21). Social Tech’s members
18   are individuals of limited means, and Social Tech’s resources have been exhausted by the expenses
19
     of their business and this lawsuit since it was filed in 2018. (Bonet Decl. ¶¶ 6-7.) Thus, in the
20
     event that this Court finds that this is an exceptional case, it should still act within its discretion to
21
     impose little or no attorney fees on Social Tech. See Scholastic, Inc. v. Stouffer, 246 F. Supp. 2d
22
23   355, 359-60 (S.D.N.Y. 2003) (reducing a fee award by two-thirds because the party was of “limited

24   means”). In the alternative that the Court determines that a substantial award is warranted, then
25   Social Tech respectfully asks that the Court stay enforcement of the award and any related
26
27                                                      17
28             PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                   3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 22 of 23




 1   discovery pending the outcome of Social Tech’s appeal to the Ninth Circuit of the underlying order
 2   on the motions for summary judgment.
 3
     V.     CONCLUSION
 4
            For the foregoing reasons, Apple’s Motion for Fees should be denied. In the event this
 5
     Court determines that Apple is entitled to fees, Social Tech requests that the fees be reduced to a
 6
 7   reasonable amount, avoiding penalization against Social Tech for Apple’s litigation

 8   gamesmanship. Further, Social Tech requests that the enforcement of any fee award be stayed

 9   pending the resolution of Social Tech’s appeal.
10
     Dated: March 4, 2020                                   Respectfully submitted,
11
                                                            PIERCE BAINBRIDGE BECK
12                                                          PRICE & HECHT LLP
13                                                          /s/ David L. Hecht
                                                            David L. Hecht (admitted pro hac vice)
14                                                          dhecht@piercebainbridge.com
                                                            277 Park Avenue, 45th Floor
15                                                          New York, New York 10172
                                                            Attorney for Plaintiff Social
16                                                          Technologies LLC
17
18

19
20
21
22
23
24
25
26
27                                                     18
28            PLAINTIFF’S OBJECTIONS TO MOTION FOR ATTORNEYS’ FEES
                                  3:18-CV-05945-VC
             Case 3:18-cv-05945-VC Document 168 Filed 03/04/20 Page 23 of 23




 1
 2                                   CERTIFICATE OF SERVICE

 3          On March 4, 2020, I electronically filed the foregoing with the Clerk of the Court by
 4   using CM/ECF system which will send a notice of electronic filing to all persons registered for
 5
     ECF. All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have
 6
     been so served.
 7
 8
                                                         /s/ David L. Hecht
 9                                                       David L. Hecht
10
11   I.

12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27                                                   1
28                                   CERTIFICATE OF SERVICE
                                         3:18-CV-05945-VC
